Judge Fuld,
concurring in the majority decision stated that we have Expanded the scope of the writ, beyond its original purpose, to include cases in which a second or fourth felony offender asserts the invalidity of a prior conviction even though such invalidity is not ascribable to an error of fact not apparent on the record. That departure however, furnishes no sound basis for extending it further to cover a situation such as is here presented.
In the instant case, the court is in accord with the decision in the Sullivan case and concludes that a hearing should be denied and defendant’s petition for a writ of error coram nobis should be dismissed.
Submit order accordingly, with copy forwarded to defendant.